This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 35016

 5 ANGELO CLY,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Judith K. Nakamura, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Appellate Defender
13   Santa Fe, NM
14   Josephine H. Ford, Assistant Public Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 KENNEDY, Judge.
 1   {1}   Defendant Angelo Cly appeals from the district court’s affirmance of the

 2 metropolitan court’s convictions for driving while under the influence of intoxicating

 3 liquor and speeding. [DS 1; RP 2-3] In this Court’s notice of proposed disposition, we

 4 proposed to affirm Defendant’s convictions and adopt the memorandum opinion of

 5 the district court. [CN 1-2] Defendant filed a memorandum in opposition. We have

 6 given due consideration to the memorandum in opposition, and, remaining

 7 unpersuaded, we affirm Defendant’s convictions.

 8   {2}   Defendant raises no new arguments apart from those that he made in his

 9 docketing statement [DS 29] and in the statement of the issues he filed with the district

10 court in his on-record appeal [RP 91–94]. In this Court’s notice of proposed

11 disposition, we proposed to adopt the district court’s thorough and well-reasoned

12 memorandum opinion in response to Defendant’s arguments. [CN 1-2; see also RP

13 102-109] Defendant has failed to raise any new arguments or issues to convince us to

14 reconsider our proposed adoption of the district court’s memorandum opinion. As

15 such, all of the arguments in Defendant’s memorandum in opposition have been

16 addressed by this Court in its notice of proposed disposition and/or the district court’s

17 memorandum opinion this Court proposed to adopt in our notice of proposed

18 disposition, and we refer Defendant to the responses therein. [See RP 102–109]




                                               2
1   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, and for the reasons articulated in the memorandum opinion of the district

3 court, we affirm Defendant’s convictions.

4   {4}   IT IS SO ORDERED.



5                                                 _______________________________
6                                                 RODERICK T. KENNEDY, Judge


7 WE CONCUR:



8 ___________________________________
9 M. MONICA ZAMORA, Judge



10 _________________________________
11 J. MILES HANISEE, Judge




                                              3